
	
		II
		111th CONGRESS
		1st Session
		S. 765
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Nelson of Nebraska
			 (for himself, Mr. Roberts,
			 Mr. Bayh, Mr.
			 Crapo, Mr. Johanns, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Secretary of the Treasury to not impose a penalty for failure to disclose
		  reportable transactions when there is reasonable cause for such failure, to
		  modify such penalty, and for other purposes.
	
	
		1.Nonimposition of penalty for
			 failure to disclose reportable transactions when there is reasonable cause for
			 such failure
			(a)In
			 generalSubsection (a) of section 6707A of the Internal Revenue
			 Code of 1986 is amended by inserting , unless it is shown that such
			 failure is due to reasonable cause and not due to willful neglect
			 before the period.
			(b)Conforming
			 amendments
				(1)Subparagraph (C)
			 of section 6664(d)(2) of the Internal Revenue Code of 1986 is amended by
			 striking was rescinded under section 6707A(d) and inserting
			 was not imposed under section 6707A(a).
				(2)Section 6707A of
			 such Code is amended by striking subsection (d) and redesignating subsections
			 (e) and (f) as subsections (d) and (e), respectively.
				(3)Subsection (c) of
			 section 6707 of such Code is amended to read as follows:
					
						(c)Rescission
				authority
							(1)In
				generalThe Commissioner of Internal Revenue may rescind all or
				any portion of any penalty imposed by this section with respect to any
				violation if—
								(A)the violation is
				with respect to a reportable transaction other than a listed transaction,
				and
								(B)rescinding the
				penalty would promote compliance with the requirements of this title and
				effective tax administration.
								(2)No judicial
				appealNotwithstanding any other provision of law, any
				determination under this subsection may not be reviewed in any judicial
				proceeding.
							(3)RecordsIf
				a penalty is rescinded under paragraph (1), the Commissioner shall place in the
				file in the Office of the Commissioner the opinion of the Commissioner with
				respect to the determination, including—
								(A)a statement of
				the facts and circumstances relating to the violation,
								(B)the reasons for
				the rescission, and
								(C)the amount of the
				penalty
				rescinded.
								.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to penalties assessed after January 1, 2008.
				(2)Conforming
			 amendmentThe amendment made by subsection (b)(3) shall take
			 effect on the date of the enactment of this Act.
				2.Proportionality
			 of penalty
			(a)In
			 generalSubsection (b) of section 6707A of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(b)Amount of
				penalty
						(1)In
				generalExcept as provided in paragraph (2), the amount of the
				penalty under subsection (a) with respect to a reportable transaction shall be
				the amount that is equal to 100 percent of the penalty that would be imposed
				under section 6662A (without regard to subsection (c) thereof) if the taxpayer
				had a reportable transaction understatement (as defined in section 6662A(b))
				with respect to such transaction.
						(2)Listed
				transactionThe amount of the penalty under subsection (a) with
				respect to a listed transaction shall be the amount that is equal to 200
				percent of the penalty that would be imposed under section 6662A (without
				regard to subsection (c) thereof) if the taxpayer had a reportable transaction
				understatement (as defined in section 6662A(b)) with respect to such
				transaction.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to penalties
			 assessed after January 1, 2008.
			3.One-time
			 assessment of penalty
			(a)In
			 generalSubsection (a) of section 6707A of the Internal Revenue
			 Code of 1986, as amended by section 1, is amended by striking Any
			 person and inserting Any taxpayer.
			(b)Conforming
			 amendmentsSubsection (d) of section 6707A of the Internal
			 Revenue Code of 1986, as redesignated by section 1, is amended by striking
			 person each place it appears and inserting
			 taxpayer.
			(c)Effective
			 dateThe amendments made by this section shall apply to penalties
			 assessed after January 1, 2008.
			
